Title: July 24th. 1766.
From: Adams, John
To: 


       Thanksgiving for the Repeal of the Stamp-Act. Mr. Smiths Text was “The Lord reigneth, let the Earth rejoice, and the Multitude of the Isles be glad thereof.” Mr. Wibirts was Genesis 50th. 20th.—“But as for you, ye thought evil against me; but god meant it unto good, to bring to pass, as it is this Day, to save much People alive.”—America is Joseph, the King Lords and Commons—Josephs Father and Brothers. Our Forefathers sold into Egypt, i.e. Persecuted into America, &c. Wibirt shone, they say.
      